DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendment filed 02/16/2021. Claims 1-4, 6-9, 11-14, and 16-19 have been amended; new claim 24 has been added.
Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. Applicant argues that since the authorization sequence disclosed by Welsh is either pre-defined by the authorized user or set by the authorized user, Welsh cannot possibly teach or suggest generating a message that instruct a user to sequentially click on the plurality of object images in the verification image in a specified order, wherein the specified order is set according to the random sequence (Remarks, page 11).  Whereas the authorization sequence disclosed by Welsh is either pre-defined by the authorized user or set by the authorized user in some embodiments (e.g., to unlock a device, a home screen), it is not known in advance to a user in other embodiments (e.g., sobriety checks, Captchas) (par. [0026]). For Captchas (i.e., a type of challenge-response test used to determine whether or not the user is human), Welsh specifically discloses generating a message that instruct a user to sequentially click on the plurality of object images in the verification image in a specified order, wherein the specified order is set according to the random sequence of randomly determined objects (par. [0026] and [0071]; Figure 19).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 16 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welsch et al. (US 2013/0139226 A1).
Regarding claims 1, 11, and 16, Welsch discloses a verification method and corresponding computer product and device, the method comprising:
	generating a random sequence (i.e., random order) of randomly determined objects (i.e., random items including a house, a car, cloud, a baby, a mountain and a tree) (paragraph [0026]);
	obtaining a plurality of object images such that an object image is obtained for each randomly determined object in the random sequence of the randomly determined objects (i.e., selecting one image for each items) (paragraph [0027]);
	generating a verification image that includes the plurality of object images, and a message that instructs a user to sequentially click on the plurality of object images in 
Regarding claim 24, Welsch further discloses setting a number corresponding to each of the randomly determined objects (i.e., inherent, setting an ordinal number to each item); and generating the random sequence corresponding to the numbers of the randomly determined objects (i.e., creating a sequence of the items according to the ordinal numbers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8, 12-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Welsch as applied to claims 1, 11 and 16 above, and further in view of Kelley (US 2014/0380444 A1).
Regarding claims 2, 12 and 17, Welsch fails to describe how the prompt message (instructions for responding to the image verification presentation) are sent to the user, and thus fails to disclose "the method further comprising sending the prompt message to the user through a short message or instant messaging tool. Kelley, in a similar field of endeavor, discloses transmitting an out of band authentication challenge via SMS, which is responded-to by the user in band, and thus discloses "the method further comprising sending the prompt message to the user through a short message or 
Regarding claims 3, 13 and 18, Welsch further discloses: randomly positioning the plurality of objects within the verification image (paragraphs [0026] and [0071]; Figure 19); detecting an order input by the user; determining whether the order input by the user matches the specified order from the prompt message (paragraphs [0026] and [0071]; Figure 19) and verifying the user to be a human and not a machine when the order input by the user matches the specified order from the prompt message (paragraphs [0026] and [0071]; Figure 19).
Regarding claims 4, 14 and 19, Welsch further discloses that a terminal displays the verification image and the prompt message to the user, and collects the user's input in response to the prompt message (paragraphs [0026] and [0071]; Figure 19).
Regarding claims 5, 15 and 20, Welsch further discloses that the user's input includes a plurality of positions clicked by the user on the verification image (paragraphs [0026] and [0071]; Figure 19).
Regarding claim 8, accordingly, the verification image and the message are separately sent to the user as Welsh is combined with Kelley (see the rejection of claim 2 above).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Welsch in view of Kelley as applied to claim 4 above, and further in view of Jakobsson et al. (US 2013/0007875 A1). 
Regarding claims 6-7, Welsch does not disclose that the prompt message is converted into a picture and included within the verification image wherein converting the prompt message into a picture includes adding interference information to a region in the picture where the prompt message is displayed, the interference information partially covering or disturbing a meaning expressed by the prompt message. Jakobsson discloses a method for detecting whether a user is really a human being or a machine (par. 0004). Specifically, Jakobsson discloses that a prompt message is converted into a picture and included within the verification image wherein converting the prompt message into a picture includes adding interference information to a region in the picture where the prompt message is displayed, the interference information partially covering or disturbing a meaning expressed by the prompt message (i.e., picture-based CAPTCHA includes instructions that are obfuscated by drawing random squiggly lines throughout the words of the instructions) (par. [0019]-[0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welsch’s method such that the prompt message is converted into a picture and included within the verification image wherein converting the prompt message into a picture includes adding interference information to a region .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Welsch as applied to claim 1 above, and further in view of Cheung et al. (US 2016/0371480 A1). Regarding claim 21, Welsch does not disclose image variation processing. Cheung discloses acquiring at least one of the plurality of object images for variation processing andSerial No.: 15/898,07110 Examiner: DINH, MINH Docket No.: BABA-A10816USArt Unit: 2432generating the verification image after the variation processing, wherein the variation processing includes at least one of transformation, rotation, scaling, and blurring (paragraphs [0086]-[0093]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Welsch’s method to acquire at least one of the plurality of object images for variation processing andSerial No.: 15/898,07110 Examiner: DINH, MINH Docket No.: BABA-A10816USArt Unit: 2432generate the verification image after the variation processing, wherein the variation processing includes at least one of transformation, rotation, scaling, and blurring, as taught by Cheung.  The motivation for doing so would have been to make CAPTCHA harder for machine to solve.
Allowable Subject Matter
Claims 9-10 are allowed.
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802.  The examiner can normally be reached on Mon-Fri: 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH DINH/Primary Examiner, Art Unit 2432